Exhibit 10.6


EXECUTION COPY

CONFIDENTIALITY AND INVENTIONS AGREEMENT


This Confidentiality and Inventions Agreement (this “Agreement”), by and between
Array BioPharma Inc., a Delaware corporation (the “Company”), and Mary Patricia
Henahan, an individual (“Employee”), is executed to be effective as of the
“Effective Date” set forth in Section 3(j) below.


As a condition to, and in consideration of Employee’s employment or continued
employment (as the case may be) with the Company, and in consideration of the
mutual covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.     Protection of Trade Secrets and Confidential Information.


(a) Definition of “Confidential Information.” As used in this Agreement, the
term “Confidential Information” shall include all information concerning or
arising from the Company’s business, including, without limitation, trade
secrets used or developed by the Company in connection with its business;
information concerning the manner and details of the Company’s operation,
organization and management; financial information and/or documents and
nonpublic policies, procedures and other printed or written material generated
or used in connection with the Company’s business; the Company’s business plans
and strategies; the identities of the Company’s customers and the specific
individual customer representatives with whom the Company works and details of
the Company’s relationship with such customers and customer representatives; the
identities of other persons or companies utilized in the Company’s business and
details of the\ Company’s relationship with such persons or companies; the
nature of fees and charges made to the Company’s customers; nonpublic forms,
contracts and other documents used in the Company’s business; the nature and
content of computer software used in the Company’s business, whether proprietary
to the Company or used by the Company under license from a third party; and/or
other information concerning know-how, research, inventions, copyrights,
trademarks, patent applications, patents, processes, designs, technical
specifications, methods, concepts, prospects, customers, employees, contractors,
earnings, products, services, formulas, compositions, machines, equipment,
systems, and/or prospective and executed contracts and other business
arrangements. As used in this Agreement, “Company” includes any direct or
indirect subsidiary or affiliate of the Company.


Confidential Information under this agreement shall not include information
which (i) Employee can demonstrate was in Employee’s possession prior to
employment with the Company (unless such information is assigned to, or
otherwise becomes the property of, the Company or (ii) is now in the public
domain, or hereafter enters the public domain through no violation by Employee
of the obligations hereunder or any other obligation of confidentiality, or
(iii) is lawfully obtained from a source (other than the Company, its affiliates
or representatives) in accordance with the terms and conditions, if any, imposed
upon Employee by such source respecting the use and disclosure thereof;
provided, however, that such source was not at the time bound by a
confidentiality agreement with the Company or any of its affiliates or
representatives. Confidential Information shall also not include generic
information, knowledge or skill which

1



--------------------------------------------------------------------------------





EXECUTION COPY



Employee reasonably would have learned or acquired in the course of similar
employment or work elsewhere in the trade.


(b) Restrictions on Employee’s Use of Confidential Information. Except in
connection with and in furtherance of Employee’s official duties with and on
behalf of the Company, Employee shall not at any time or in any manner use,
copy, disclose, divulge, transmit, convey, transfer or otherwise communicate any
Confidential Information to any person or entity, either directly or indirectly,
without the Company’s prior written consent.


(c) Acknowledgment. Employee acknowledges that during the term of this
Agreement, Employee will have access to Confidential Information, all of which
shall be made accessible to Employee only in strict confidence; that
unauthorized disclosure of Confidential Information will damage the Company’s
business; that Confidential Information would be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is unique and
proprietary to the Company and known only to Employee, the Company and certain
key employees and contractors of the Company; and that title, ownership,
possession and control of Confidential Information shall at all times remain
vested in the Company. Consequently, Employee acknowledges that the restrictions
contained in this Section 1 are reasonable and necessary for the protection of
the Company’s business.
    
(d) Documents and Other Records Containing Confidential Information. All
documents or other records containing or alluding to Confidential Information
that are prepared by or provided to Employee during the term of this Agreement
or that come into Employee’s possession in connection with Employee’s
performance of services for the Company are and shall remain the Company’s
property. Employee shall not copy or use any such documents or Confidential
Information for any purpose not relating directly to Employee’s performance of
services for the Company, nor shall Employee market or in any way provide or
make available to any party other than the Company any of the Confidential
Information, except pursuant to prior written authorization from the Company.
Upon the termination of this Agreement for any reason and regardless of the
circumstances of such termination or the existence of any dispute between
Employee and the Company following or concerning the termination of Employee’s
employment, or upon the request of the Company, its successors or assigns,
Employee shall immediately deliver to the Company or its designee (and will not
keep in Employee’s possession or deliver to anyone else, including any copies)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company, its successors or assigns. Notwithstanding any
other provision of this Agreement, this Agreement shall not bar Employee from
complying with any subpoena or court order, provided that prior to doing so
Employee shall give the Company written notice, at the Company’s principal place
of business, of Employee’s receipt of any such subpoena or court order as far as
possible in advance of the appearance time set forth in the subpoena or court
order.



2



--------------------------------------------------------------------------------





EXECUTION COPY



(e) Third-Parties’ Confidential Information. Employee acknowledges that the
Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for proper purposes.
Employee shall not use or disclose any such information except as permitted by
the Company or the third party to whom the information belongs.


(f) Other Agreements. Employee represents to the Company that, except as
identified on Schedule A hereto, Employee is not bound by any agreement or any
other previous or existing business relationship which conflicts with or
prevents the full performance of any of Employee’s obligations to the Company.
During Employee’s employment with the Company, Employee agrees not to improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer, or any other person or entity with whom Employee has an
agreement or to whom Employee owes a duty to keep such information in
confidence. Any such persons or entities with whom Employee has such agreements
or to whom Employee owes such a duty are identified on Schedule A.


2. Inventions.


(a) Disclosure. Employee agrees to disclose promptly to the Company the full
details of any and all ideas, processes, trademarks and service marks, technical
data, know-how, works, inventions, discoveries, marketing and business ideas,
and improvements or enhancements to any of the foregoing, including all
information necessary to enable the Company to reproduce any of the foregoing,
(collectively, “Inventions”), that Employee conceives, develops or creates alone
or with the aid of others during the term of Employee’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that: (i) relate to the Company’s business; (ii) result from any work
performed by Employee for the Company; (iii) involve the use of the Company’s
equipment, supplies, facilities, or trade secret information; (iv) result from
or are suggested by any work done at the Company’s request or by any Company
employee other than Employee, or relate to any problems specifically assigned to
Employee; or (v) result from Employee’s access to any of the Company’s
memoranda, notes, records, drawings, sketches, models, maps, customer lists,
research results, data, formula, specifications, inventions, processes,
equipment, or the like.
Inventions under this Agreement shall not include any invention that i) was
developed on Employee’s own time; ii) was developed without the use of the
Company’s equipment, supplies, facilities, or Confidential Information; and iii)
does not relate to the business of the Company.
    
(b) Assignment. Employee shall assign and hereby assigns to the Company, without
further consideration, Employee’s entire right to any Invention which shall be
the sole and exclusive property of the Company whether or not patentable.
Employee acknowledges also that all Inventions which are made by Employee
(solely or jointly with others), within the scope of Employee’s employment, and
which are protectable by copyright, are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S. C. § 101). To the extent
that any such Inventions, by operation of law, cannot be “works made for hire,”
Employee hereby assigns to the Company all right, title, and interest in and to
such Inventions and to any related copyrights.

3



--------------------------------------------------------------------------------





EXECUTION COPY





3. General Provisions.


(a) Additional Instruments. Employee shall execute, acknowledge and deliver any
additional instruments or documents that the Company deems necessary to carry
out the intentions of this Agreement, including such instruments as may be
required by the laws of any jurisdiction, now in effect or hereinafter enacted,
that may affect the Company’s property rights relating to the rights and
obligations created by this Agreement. Employee further agrees, as to all the
Inventions, to assist the Company in every way (at the Company’s expense) to
obtain and, from time to time, enforce patents on the Inventions in any and all
countries. To that end, by way of illustration but not limitation, Employee will
testify in any suit or other proceeding involving any of the inventions, execute
all documents which the Company reasonably determines to be necessary or
convenient for use in applying for and obtaining patents thereon and enforcing
same, and execute all necessary assignments thereof to the Company or persons
designated by it. Employee’s obligation to assist the Company in obtaining and
enforcing patents for the Inventions in any and all countries shall continue
beyond the termination of Employee’s employment, but the Company shall
compensate Employee at a reasonable rate after such termination for time
actually spent by Employee at the Company’s request on such assistance. In the
event the Company is unable, after reasonable effort, to secure Employee’s
signature on any document or documents needed to apply for or prosecute any
patent, copyright or other right or protection relating to any Invention,
whether because of Employee’s physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or similar
protections thereon with the same legal force and effect as if executed by
Employee.


(b) Remedies. Employee acknowledges that upon a breach of this Agreement the
Company will suffer immediate and irreparable harm and damage for which money
alone cannot fully compensate the Company. Employee therefore agrees that upon
such breach or threat of imminent breach of this Agreement, the Company shall be
entitled to a temporary restraining order, preliminary injunction, permanent
injunction or other injunctive relief, without posting any bond or other
security, barring Employee from violating any provision of this Agreement. At
the Company’s option, any action to enforce this Agreement shall be brought in
or transferred to the state or federal court situated in Boulder, Colorado.
Nothing in this Agreement shall be construed as an election of any remedy, or as
a waiver of any right available to the Company under this Agreement or the law,
including the right to seek damages from Employee for a breach of any provision
of this Agreement.


(c) Non-Solicitation of Employees. Employee agrees that during the term of
employment and for a period of two years after the termination or cessation of
employment for any reason, Employee shall not directly or indirectly recruit,
solicit or hire any employee of the Company, or induce or attempt to induce any
employee of the Company to discontinue his or her employment relationship with
the Company.

4



--------------------------------------------------------------------------------





EXECUTION COPY



(d) Not an Employment Contract. Employee agrees and understands that nothing in
this Agreement shall confer any right with respect to continuation of employment
by the Company, nor shall it interfere in any way with Employee’s right or the
Company’s right to terminate Employee’s employment at any time, with or without
cause.


(e) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Colorado.
Employee hereby expressly consents to the personal jurisdiction of the state and
federal courts located in Colorado for any lawsuit filed there against Employee
by the Company arising from or relating to this Agreement.


(f) Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and Employee relating
to the subject matter hereof. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. No subsequent change or changes in
Employee’s duties, salary or compensation will affect the validity or scope of
this Agreement.


(g) Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.


(h) Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment for any reason and the assignment of this Agreement by the
Company to any successor in interest or other assignee.


(i) Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.


(j) Effective Date. This Agreement is effective as of the first day of
Employee’s employment with the Company. Employee understands that this Agreement
affects Employee’s rights to works and inventions Employee develops during
Employee’s employment with the Company and restricts Employee’s ability to
disclose or use Confidential Information.


[signature page follows]





5



--------------------------------------------------------------------------------





EXECUTION COPY





IN WITNESS WHEREOF, the parties have executed this agreement to be effective as
of the Effective Date.


 
COMPANY:
 
 
 
 
 
 
ARRAY BIOPHARMA INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ RON SQUARER
 
 
Name:
Ron Squarer
 
 
Title:
CEO
 

 


I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS. I UNDERSTAND THAT THIS AGREEMENT MAY AFFECT MY
RIGHT TO ACCEPT EMPLOYMENT WITH OTHER COMPANIES SUBSEQUENT TO MY EMPLOYMENT WITH
THE COMPANY.




 
EMPLOYEE:
 
 
 
 
 
 
By:
/s/ MARY P. HENAHAN
 
 
 
Mary Patricia Henahan
 




6

